DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 9-15 directed to invention non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 9-15.

Allowable Subject Matter
Claims 1, 3-5, 7 and 8 are allowed.

The following is an examiner’s statement of reasons for allowance: Wakabayashi et al (JP 04-325488), Bender (US 2005/0092236) and Mahapatra et al (US 2011/0108228). The prior art teaches a temperature control device comprising control unit configured to perform a PID calculation; a sensor unit configured to measure temperature; and a various signal processing techniques such as averaging, summing, differencing, and filtering may be applied to the sensed temperature to improve the performance of the controller. The prior art does not teach, suggest or provide any rationale for a filtering part configured to perform noise-elimination filtering and arithmetic averaging on at least two measured temperatures T11 and T12 measured at the sensor unit to process to a processing temperature T2, wherein the filtering part is configured to apply the measured temperatures T11 and T12 measured during a sampling time (t) to model with a sine wave function and calculate into an optimal sine wave function with the smallest amplitude, and then input a time to the optimal sine wave function in real time so as to perform noise-elimination filtering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714